United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                                                              April 24, 2003
               IN THE UNITED STATES COURT OF APPEALS     Charles R. Fulbruge III
                       FOR THE FIFTH CIRCUIT                     Clerk



                            No. 02-21030
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

CURTIS LEE SMITH,

                                         Defendant-Appellant.


                         - - - - - - - - - -
            Appeal from the United States District Court
                 for the Southern District of Texas
                       USDC No. H-02-CR-131-1
                         - - - - - - - - - -

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Curtis Lee Smith appeals his guilty-plea conviction of

possession of a firearm by a convicted felon, a violation of 18

U.S.C. § 922(g).

     Smith argues that the factual basis offered in support of

his guilty plea was insufficient to support the interstate-

commerce element of his offense, because it showed nothing more

than that his gun traveled across state lines at some point in

the past.   He concedes that this argument is foreclosed by

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-21030
                                -2-

circuit precedent.   See United States v. Daugherty, 264 F.3d 513,

518 & n.12 (5th Cir. 2001), cert. denied, 534 U.S. 1150 (2002).

He raises the issue to preserve it for Supreme Court review.

     AFFIRMED.